In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00402-CR
          No. 02-19-00403-CR
     ___________________________

     RUDY RODRIGUEZ, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 371st District Court
          Tarrant County, Texas
  Trial Court Nos. 1567850D, 1567852D


   Before Kerr, Womack, and Wallach, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Appellant Rudy Rodriguez was convicted of two counts of aggravated assault

with a deadly weapon for stabbing two individuals with a knife during a bar fight.

Rudy1 raises two points on appeal: (1) that the evidence was insufficient to show who

stabbed the victims and therefore insufficient to support his convictions, and (2) that

the trial court reversibly erred by excluding the hospital records of one of the victims.

Because we disagree with Rudy’s first point and conclude that he failed to preserve his

second, we will affirm.

                                        I. Facts

      At trial, it was undisputed that Rudy and his wife Susan got into a late-night

fight with two other individuals—Chad Vaughn and Taylor Duffey—outside a bar.

And it was undisputed that Chad and Taylor sustained severe stab wounds during or

soon after the fight. But the parties disputed almost everything else about what

happened.

A. The Fight

      The jury heard four different accounts: (1) Chad and Taylor’s,2 (2) Susan’s,

(3) Rudy’s, and (4) eyewitness Matthew Rose’s.


      1
         Because Appellant shares a last name with his wife Susan, and because Susan
testified at trial, we refer to Rudy and Susan by their first names. For consistency, we
refer to the complainants and other non-police witnesses by their first names as well.
      2
       Chad and Taylor testified separately but similarly.


                                           2
      1. Chad and Taylor’s Version

      According to Chad and Taylor, Chad went to the W Bar and Grill that night to

meet some friends, and Taylor—who was living with Chad—tagged along. When they

arrived, Rudy and Susan were already there, and Rudy was already intoxicated. Taylor

worked at the W Bar (though she was not on duty that night). She knew Rudy and

Susan as regular customers, so she greeted and bought shots for them. For most of

the night, though, Taylor sat with Chad at another table.

      Chad and Taylor testified that even though they were not sitting with Rudy and

Susan, Rudy acted in an “obnoxious,” “odd,” and “aggressive” manner toward Chad

throughout the night. Chad gave multiple examples of Rudy’s behavior, such as

Rudy’s repeatedly throwing his hands in the air and yelling “Do you have a problem?”

across the bar at Chad. Neither Chad nor Taylor could explain this behavior; in fact,

Chad had never met Rudy before. Chad told the jury that it was to the point where he

was “ready to leave, because [he] just felt weird” and “didn’t know why the guy didn’t

like [him] or had animosity towards [him].”

      As they openly admitted at trial, Chad and Taylor were both intoxicated by the

time they left the bar. When they walked toward the exit, they passed Rudy and Susan,

and words were exchanged. Ultimately, both couples took their disagreement outside.

      Once outside, Rudy was yelling and “being very aggressive.” Chad and Taylor

then verbally “got into it” with Rudy and Susan, who was holding Rudy back with

both hands. Taylor began recording Rudy’s behavior with her iPhone; she planned to

                                           3
show it to her boss at the W Bar since Rudy was a regular customer. But when Susan

saw Taylor recording, Susan “came at [her]” and tried to grab her phone, freeing Rudy

to attack Chad. Rudy swung at Chad and hit him in the face. After that, both men

began hitting each other. Susan and Taylor, meanwhile, were fighting over the phone.

Taylor then screamed for Chad to help her in her struggle with Susan, and as he came

over and was facing away from Rudy, Chad felt a sharp, cold pain in his back.

Moments later, Chad felt a second sharp pain in his side.

      After Chad was stabbed, he fell backward, and Taylor dropped her phone to

help him.3 Chad’s memory of the fight ended with his stabbing, but Taylor described

how she and a bystander—Matthew—pulled Chad inside and asked the bartender to

call 911. Taylor did not realize she herself had been stabbed until another bar patron

noticed her wounded arm. Although Taylor testified that she did not see a knife, did

not see Rudy stab her, and did not even remember Rudy’s getting that close to her,

Taylor was confident that Rudy had stabbed her and Chad.4

      By the time law enforcement arrived, Chad was unresponsive, Rudy and Susan

were nowhere to be found, and Taylor’s iPhone was missing. Taylor’s brother later

      Taylor testified that she, Chad, and Susan all had their hands on Taylor’s
      3

phone when Chad fell.
      4
        Chad testified that he does not generally carry weapons and did not have a
knife with him on the night of the fight. Taylor was never asked if she had one, but
other testimony indicated that Taylor did not have a knife, and the police did not find
a knife at the scene.



                                          4
helped the police track it using the Find My iPhone app, which placed the phone at or

near Rudy and Susan’s home address. 5

      2. Susan’s Version

      Susan remembered the night differently. She denied that Rudy was aggressive at

any point and claimed that Chad and Taylor were arguing about their relationship.

      Susan explained that she and Rudy had gone to the W Bar with a friend. When

they arrived, Chad and Taylor were already there, and Taylor greeted them and bought

them shots. Taylor came back later and talked with Rudy and Susan, at which point

Chad approached the group and began arguing with Taylor about their relationship.

Susan testified that she and Rudy intervened and encouraged Taylor to calm down

and go outside. Susan admitted that everyone had been drinking, describing Chad and

Taylor as “very” intoxicated. But she denied thinking that Rudy was intoxicated at all.

      Rudy and Susan accompanied Chad and Taylor outside, where Susan again

tried to calm Taylor down. But Taylor misunderstood Susan’s attempts and came at

Susan in a drunken fit. Meanwhile, Chad punched Rudy in the face and knocked him

to the ground, although Susan did not explain why. As Susan restrained Taylor on the

ground, Chad continued to hit and kick Rudy, knocking him unconscious. Chad then

shifted to hitting Susan, finally stopping after someone threatened to call the police.


      The record is unclear whether the app placed Taylor’s phone in the area of
      5

Rudy and Susan’s street or precisely at their house.



                                           5
Susan testified that she then released Taylor and helped Rudy into her friend’s waiting

vehicle, fleeing in fear for their lives. She speculated that after she and Rudy left, Chad

likely stabbed both himself and Taylor.

       Susan did not mention anything about Taylor’s recording the interaction and

could not explain why the locator app later detected Taylor’s iPhone at or near her

and Rudy’s home.

       3. Rudy’s Version

       The jury heard a slightly different account of the fight from Rudy’s videotaped

police interview.6

       Rudy claimed that Chad was the aggressor and that the fight was one-sided.

Rudy did not provide a detailed account of what led up to the fight but implied that

Chad’s alleged aggression was triggered by Rudy and Susan sharing shots with Taylor.

Rudy insisted that he never hit Chad and that the only physical altercation was

between “[Rudy’s] face and [Chad’s] fist and whatever else [Chad] had.” Rudy claimed

that he fled the scene because he “just wanted to get away from [Chad] before he

killed us.”

       But Rudy acknowledged that Susan and Taylor were fighting; he nodded in

apparent agreement when the interviewing detective mentioned that both women had



       6
        Rudy did not testify at trial.



                                            6
“admitted that they were yanking each other’s hair out of their heads.” This was a

notable departure from Susan’s version of events.

       In another departure, Rudy confirmed (but did not explain why) Taylor was

recording the confrontation. But like Susan, Rudy denied taking the phone or

knowing why it was tracked to his home. Rudy volunteered that Taylor was “a sloppy,

sloppy drunk,” implying that Taylor was not credible and might have misplaced her

phone.

       When told about the stab wounds, Rudy insisted that he was “out” (that is,

unconscious) for the majority of the fight and claimed that he “didn’t have a blade”

on him that night. But Rudy acknowledged that he had a knife “collection” consisting

of regular gifts from his children.

       Like Susan, Rudy speculated that Chad stabbed himself and Taylor. Even after

learning that Chad was stabbed in the back and that the wounds were severe, Rudy

insisted that “if he’s cut, he’s the one who had a knife,” offering various theories of

how a self-inflicted stabbing might have occurred.




                                          7
      4. Matthew’s Version

      Matthew Rose—a young Army veteran and regular bar patron who witnessed

the night’s events—also testified. Matthew did not know Rudy before the fight,7 and

although he had met Chad and Taylor before, he did not know them well.

      Matthew’s account was largely consistent with Chad and Taylor’s. Matthew told

the jury that Rudy was “antagonizing” Chad that evening. Matthew confirmed that

Chad and Taylor were not arguing or “being loud [or] obnoxious”; he saw no

apparent reason for Rudy’s behavior. To Matthew, Rudy looked and sounded “pretty

intoxicated,” and Matthew could tell that Chad and Taylor were becoming

uncomfortable.

      Later that night, Matthew saw Chad, Taylor, Rudy, and Susan go outside the

bar, and he followed them because he had a “gut feeling” that an issue might arise.

Initially, things seemed calm, and the two couples were talking. Rudy then went inside

the bar, but when he returned, the group “went from everybody being calm to, all of a

sudden . . . Chad and Rudy are fighting each other[, and] Taylor and Rudy’s wife are

fighting each other.” Rudy then “went after” Taylor, and Chad tried to help her.

Matthew turned away briefly to seek help, and when he turned back around, he saw




      7
       Susan confirmed that she did not know Matthew and agreed that he would
have no reason to lie about Rudy’s actions.



                                          8
both Chad and Taylor bleeding. Matthew then physically separated Taylor and Susan

and helped Taylor get Chad inside. Meanwhile, Rudy and Susan left.

      Although Matthew did not see the stabbing and did not see a knife, he testified

that Chad and Taylor “did not have a knife” and that, based on what he had seen, he

“kn[e]w beyond a doubt that Rudy did stab Taylor and Chad.” 8

B. The Injuries

      Chad and Taylor sustained significant stab wounds, with Chad’s being the

worst. The knife penetrated into Chad’s stomach lining and came close to hitting his

spleen, which would likely have killed him. Taylor had her right arm sliced open, and

the knife penetrated so deeply that she “saw [her] bone.”

      Susan testified that she bit her tongue when Chad hit her and that she received

several bruises. Rudy sustained a dark black eye and a gash on his forehead for which

he sought medical care the next evening. Although Susan testified that Rudy’s nose

was broken and that he had been knocked out by a blow to the head, she

acknowledged that his medical records did not reflect any such injuries.

      Photographs of all four parties’ injuries were admitted at trial. Rudy also

offered a copy of his medical records. 9




      8
        On cross-examination, Matthew admitted that he initially told the police that
either Rudy or Susan committed the stabbing.



                                           9
C. The Investigation

       Officer Ryan Abbott and Detective Brian Goen testified about their respective

investigations.

       Officer Abbott was the first North Richland Hills police officer to arrive at the

bar. Body-camera footage that was admitted into evidence showed Officer Abbott

talking to Taylor, who was visibly upset by Chad’s condition. When Officer Abbott

asked Taylor about “the person who did it,” Taylor provided Rudy’s name and

description and said that she thought Rudy and Susan “stole [her] phone because [she]

took videos of them.”

       At trial, Officer Abbott told the jury that Chad was unresponsive when he

arrived and that Taylor was “frantic” and identified Rudy as the perpetrator. Officer

Abbott also confirmed that he did not find any weapons at the bar. In addition, he

testified that he worked with Taylor’s brother to track her phone to Rudy’s address

using the GPS-enabled Find My iPhone app.

       After Officer Abbott’s on-scene response, Detective Goen took over the

investigation, meeting with Chad and Taylor at the hospital roughly thirty-six hours

after the stabbings. He then obtained and executed an arrest warrant for Rudy and a

search warrant for Rudy’s home. While Detective Goen was executing the search

       Those records revealed “[a]lcohol abuse” as part of his medical history. Susan
       9

denied that fact and testified that Rudy’s problem had been in the past, “[m]any years
ago.”



                                          10
warrant, he asked Susan for a statement, but she refused to cooperate. Detective

Goen never found Taylor’s iPhone or the knife used in the fight.

      Detective Goen later spoke with Rudy in the videotaped interview discussed

above. During that interview, Detective Goen confronted Rudy with the evidence the

police had collected to that point. For example, when Rudy reported that he had been

knocked unconscious, Detective Goen told him that there were multiple on-scene

witnesses and “nobody ha[d] indicated [Rudy] got knocked out.” When Rudy stated

that he thought Chad “had ripped [his shirt] off [him]” during the fight, Detective

Goen told Rudy that he had found the shirt at Rudy’s house with no rips or tears.

And when Rudy speculated that Chad had stabbed himself, Detective Goen described

Chad’s “severe” injuries as “potentially life-threatening,” stating “[Chad] didn’t do that

to himself.”

D. The Trial

      After these witnesses testified, Rudy offered Chad’s hospital records into

evidence as a stand-alone exhibit, claiming that they were admissible without a

sponsoring witness or business-records affidavit because they allegedly contradicted

Chad’s testimony about his hospital stay.10 The trial court excluded the records on

various grounds.


       Rudy had not tried to use these records to impeach Chad on cross-
      10

examination.



                                           11
       In his closing argument, Rudy emphasized that “[n]obody saw [him] stab

anybody, and nobody saw a knife,” and he claimed that there was “just as much

evidence that it was Susan” as that it was he.

       The jury nevertheless found Rudy guilty of both counts of aggravated assault

with a deadly weapon. See Tex. Penal Code Ann. § 22.02(a)(2). After hearing

punishment evidence, the jury sentenced Rudy to three years’ confinement for each

offense. See id. §§ 12.33(a), 22.02(b).

                                      II. Discussion

       Rudy raises two points on appeal: (1) the sufficiency of the evidence to prove

that he stabbed anyone with a knife, 11 and (2) the exclusion of Chad’s hospital

records.

A. Sufficiency of the Evidence (Point One)

       Rudy argues that, because no one saw him stab anyone and because no one saw

him with a knife, the jury was left to speculate which of the four fight participants




       11
         Rudy’s appellate brief claims “[t]here was no evidence that Appellant
possessed a knife” and notes that “no one even saw a knife.” It is unclear whether
these statements are part of his identity-related sufficiency challenge, or whether he
intended to separately assert that the evidence was insufficient to prove the offense
was committed with a knife. See Tex. Penal Code Ann. § 22.02(a)(2). Adding to the
confusion, Rudy has conceded both at trial and on appeal that “two people got
stabbed.” Nonetheless, the State interprets Rudy’s brief as asserting a separate knife-
related sufficiency challenge.



                                           12
committed the stabbings.12 Rudy acknowledges that “the State’s theory of the case

[wa]s certainly plausible,” but he argues that this theory was “based on nothing but

speculation” because the evidence was of insufficient “quality”13 to “directly

implicat[e] Appellant (and only Appellant) in the act of stabbing both [Taylor] and

[Chad].”14

      We disagree. The collective weight of the circumstantial evidence was more

than sufficient to “engender certainty beyond a reasonable doubt in the reasonable

factfinder’s mind” that Rudy was the person who committed the stabbings. See Brooks,

323 S.W.3d at 918 (Cochran, J., concurring with plurality opinion).

      12
        In his brief, Rudy implicitly acknowledges that a reasonable jury could have
inferred that the two stabbings were committed by the same person: “[I]t is certainly
possible that [Chad] accidentally cut [Taylor] and wounded himself during the
confusion of the brawl. For that matter, Susan is as likely a candidate as anyone for
having lashed out with a knife.”
      13
        Justice Cochran’s concurrence in Brooks explained that “[l]egal sufficiency in
criminal cases is judged by the quality, not the quantity, of evidence supporting the
accuracy of the verdict”; the evidence as a whole must be of “sufficient strength,
character, and credibility to engender certainty beyond a reasonable doubt in the
reasonable factfinder’s mind.” Brooks v. State, 323 S.W.3d 893, 917–18 (Tex. Crim.
App. 2010) (Cochran, J., concurring with plurality opinion). Rudy invokes this
quality–quantity distinction.
      14
         If Rudy is suggesting that the State had to prove that no one else committed
the stabbings, that would be incorrect. We do not ask whether the State “disprove[d]
all reasonable alternative hypotheses that are inconsistent with the defendant’s guilt”;
rather, we ask “whether ‘any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.’” Wise v. State, 364 S.W.3d 900,
903 (Tex. Crim. App. 2012); Blackman v. State, 350 S.W.3d 588, 595 (Tex. Crim. App.
2011) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979)).



                                          13
       1. Standard of Review

       In our evidentiary-sufficiency review, we view all the evidence in the light most

favorable to the verdict to determine whether any rational factfinder could have found

the crime’s essential elements beyond a reasonable doubt. Jackson, 443 U.S. at 319,

99 S. Ct. at 2789; Queeman v. State, 520 S.W.3d 616, 622 (Tex. Crim. App. 2017). An

essential element of any crime is the perpetrator’s identity. See Russell v. State,

113 S.W.3d 530, 541 (Tex. App.—Fort Worth 2003, pet. ref’d) (“Identity is an

‘elemental fact’ in every criminal case[.]”).

       A perpetrator’s identity “can be proved by direct or circumstantial evidence.”

Earls v. State, 707 S.W.2d 82, 85 (Tex. Crim. App. 1986); see Gardner v. State,

306 S.W.3d 274, 285–86 (Tex. Crim. App. 2009) (holding evidence sufficient even

though “no witness could affirmatively ‘put him at the scene’”); Guevara v. State,

152 S.W.3d 45, 49 (Tex. Crim. App. 2004) (“[T]he lack of direct evidence is not

dispositive of the issue of a defendant’s guilt.”). Circumstantial evidence is just as

probative as direct evidence in establishing guilt. Jenkins v. State, 493 S.W.3d 583,

599 (Tex. Crim. App. 2016).

       “In circumstantial[-]evidence cases, it is not necessary that every fact and

circumstance ‘point directly and independently to the defendant’s guilt; it is enough if

the conclusion is warranted by the combined and cumulative force of all the

incriminating circumstances.’” Temple v. State, 390 S.W.3d 341, 359–60 (Tex. Crim.

App. 2013) (quoting Johnson v. State, 871 S.W.2d 183, 186 (Tex. Crim. App. 1993)).

                                                14
Our evidentiary-sufficiency review is “holistic” and focuses on the cumulative force of

all the evidence and the reasonable inferences that can be drawn from it. Villa v. State,

514 S.W.3d 227, 232 (Tex. Crim. App. 2017); Guillory v. State, No. 02-18-00428-CR,

2019 WL 2554242, at *6 (Tex. App.—Fort Worth June 20, 2019, no pet.) (per curiam)

(mem. op., not designated for publication).

       Juries may draw reasonable inferences from circumstantial evidence as long as

the evidence supports each inference. 15 See Metcalf v. State, 597 S.W.3d 847, 855 (Tex.

Crim. App. 2020). We presume that the factfinder resolved any conflicting inferences

in favor of the verdict, and we must defer to that resolution. See Murray v. State,

457 S.W.3d 446, 448–49 (Tex. Crim. App. 2015). The factfinder alone judges the

evidence’s weight and credibility; we may not substitute our judgment for the

factfinder’s. See Tex. Code Crim. Proc. Ann. art. 38.04; Queeman, 520 S.W.3d at 622;

Hernandez v. State, 161 S.W.3d 491, 500 (Tex. Crim. App. 2005) (“[T]he trier of

fact . . . not the appellate court . . . [i]s free to accept or reject all or any portion of any

witness’s testimony.” (quoting Adelman v. State, 828 S.W.2d 418, 421 (Tex. Crim. App.

1992)).




        A permissible inference is a “conclusion reached by considering other facts
       15

and deducing a logical consequence from them,” while impermissible “[s]peculation is
mere theorizing or guessing about the possible meaning of facts and evidence
presented.” Hooper v. State, 214 S.W.3d 9, 16 (Tex. Crim. App. 2007).



                                              15
       2. The Evidence

       Viewing the evidence in a light most favorable to the verdict, a reasonable jury

could have concluded that even though no knife was found, Rudy was the person

who committed the stabbings. This conclusion is supported by the evidence of

(a) Rudy’s unique positional opportunity to stab Chad, (b) his behavior before the

stabbings, (c) his flight afterward, (d) his and Susan’s attempts to conceal evidence of

his behavior, and (e) his (and Susan’s) implausible explanations of events. See, e.g.,

Temple, 390 S.W.3d at 360–63 (affirming murder conviction based in part on

circumstantial evidence of defendant’s opportunity, inconsistent statements, reaction

to wife’s death, actions after the death, and attempts to suppress witness testimony);

Tezino v. State, 765 S.W.2d 482, 485–86 (Tex. App.—Houston [1st Dist.] 1988, pet.

ref’d) (affirming injury-to-a-child conviction based on circumstantial evidence of

defendant’s prior abuse, failure to render aid, concealment of pertinent evidence,

flight, implausible testimony, and initial silence regarding key facts to which he later

testified).

              a. Opportunity
       Although opportunity is not sufficient to prove identity, it is a circumstance

“indicative of guilt.” Temple, 390 S.W.3d at 360–61 (holding evidence sufficient based

in part on opportunity); see also Livingston v. State, 739 S.W.2d 311, 330 (Tex. Crim.

App. 1987) (noting that defendant’s presence near the victim around the time of the

shooting was a “facto[r] from which an inference of guilt may be drawn”).

                                          16
      Rudy was the only one there with the opportunity to wound Chad, because

Rudy was the only person behind Chad when Chad was stabbed in the back. Chad

testified that he was trying to separate Taylor and Susan—with his back to Rudy—

when he felt a sharp, cold pain in his back. And although Taylor’s testimony was

slightly different, she too described Rudy as the only fight participant positioned to

stab Chad. Taylor testified that her, Chad’s, and Susan’s hands were all on Taylor’s

phone when she saw Chad fall backward from his initial stab wound. Moreover,

Matthew testified that Rudy “went after” Taylor after his fight with Chad, making

Rudy the only one involved who had the opportunity to assault both Chad and

Taylor. See Hernandez, 161 S.W.3d at 500.

             b. Behavior Before the Stabbings
      Rudy’s earlier behavior was also incriminating. See Guevara, 152 S.W.3d at

49 (“In reviewing the sufficiency of the evidence, we should look at ‘events occurring

before, during[,] and after the commission of the offense[.]’” (quoting Cordova v. State,

698 S.W.2d 107, 111 (Tex. Crim. App. 1985))); Tezino, 765 S.W.2d at 485 (holding

evidence sufficient to support injury-to-a-child conviction based in part on evidence

of prior abuse). Before the fight, Rudy exhibited aggressive behavior consistent with

the disproportionately violent nature of the stabbings. The jury heard evidence that

(1) Rudy was antagonistic and aggressive toward Chad for no apparent reason,




                                            17
(2) Rudy was intoxicated, and (3) when Chad and Rudy began arguing outside, Susan

had to hold Rudy back.16

             c. Flight from the Scene
      After the stabbings, Rudy and Susan fled the scene. “Flight is circumstantial

evidence from which a jury may infer guilt.” Kirk v. State, 421 S.W.3d 772, 781 (Tex.

App.—Fort Worth 2014, pet. ref’d); see Livingston, 739 S.W.2d at 330 (holding

evidence sufficient and noting flight as a “facto[r] from which an inference of guilt

may be drawn”); Ramirez v. State, No. 2-05-104-CR, 2006 WL 1102389, at *3 (Tex.

App.—Fort Worth Apr. 27, 2006, pet. ref’d) (mem. op., not designated for

publication) (“The fact that Appellant fled the scene indicates a consciousness of guilt,

which may be one of the strongest indicators of guilt.”).

             d. Attempts to Conceal Evidence
      Rudy and Susan also attempted to conceal the presumably incriminating

evidence of Rudy’s behavior that Taylor captured on her phone. “Attempts to conceal

incriminating evidence . . . are probative of wrongful conduct and are also

circumstances of guilt.” Guevara, 152 S.W.3d at 50; see also King v. State, 29 S.W.3d 556,

565 (Tex. Crim. App. 2000) (noting that “appellant’s false statements to the media []

      16
         Although Rudy argues that the testimony was “unclear” about what Susan
was “trying to prevent” by holding him back, we disagree with the tacit notion that
the jury could not have drawn a reasonable inference from this fact. Chad and Taylor
both testified that when Susan released her hold on Rudy, Rudy physically attacked
Chad.



                                           18
indicat[ed] consciousness of guilt and an attempt to cover up the crime”); Livingston,

739 S.W.2d at 330 (recognizing that appellant’s “attempting to suppress

evidence . . . [was] probative of guilt”); Tezino, 765 S.W.2d at 485 (“Concealment of

pertinent evidence supports an inference of guilty knowledge by the appellant as to

such evidence.”).

      Chad and Taylor testified that after Susan saw Taylor recording Rudy’s

aggressive behavior, Susan tried to take Taylor’s phone. 17 That phone disappeared

from the scene after the stabbings, and the Find My iPhone app pinged the phone

near Rudy and Susan’s home.

      Given this evidence, the jury could have reasonably inferred that either Rudy or

Susan took Taylor’s phone from the bar to their home to conceal evidence of Rudy’s

behavior. And because the phone was never recovered, the jury could have reasonably

inferred that whoever had the phone did not want the video to be available at trial.

Such concealment was indicative of guilt. See Guevara, 152 S.W.3d at 50; King,

29 S.W.3d at 565; Livingston, 739 S.W.2d at 330.




      17
        This testimony was supported by surveillance video from an adjacent
business. That video was introduced at trial and showed Susan chasing Taylor and
attempting to grab an object—presumably Taylor’s phone—from her hand. (The
video did not capture the fight, though, and neither Rudy nor the State argues that it
somehow bears on evidentiary sufficiency.)



                                          19
              e. Implausible Explanations
       Additionally, Rudy’s numerous “implausible explanations to the police [we]re

probative of wrongful conduct and [we]re also circumstances of guilt.” Guevara,

152 S.W.3d at 50–51 (holding evidence sufficient based in part on the defendant’s

false and inconsistent statements); see Gear v. State, 340 S.W.3d 743, 747 (Tex. Crim.

App. 2011) (reiterating that “a fact finder can consider a defendant’s

untruthful[,] . . . ‘implausible[,]’ and inconsistent statements . . . as affirmative evidence

of guilt”). For example, Rudy told Detective Goen that Chad likely stabbed himself in

the back and the side—a feat that would have required extraordinary flexibility and

high pain tolerance. Rudy also told the detective that Chad must have stabbed Taylor,

even though Taylor’s reaction to the stabbings—captured on Officer Abbott’s body

camera—reflected distress over Chad’s condition rather than the rage one might

expect if Chad had just stabbed her. Perhaps more implausibly, Rudy denied that

either he or Susan took Taylor’s iPhone even though the locator app placed it at or

near Rudy’s home.

       Susan echoed Rudy’s implausible explanations, adding to them her testimony

that (1) she merely “restrained” Taylor in an attempt to calm her, despite previously

admitting to Detective Goen that she was pulling Taylor’s hair out of her head;

(2) Rudy was not intoxicated, despite a night of drinking and multiple witnesses’

reporting that he looked and sounded intoxicated; and (3) Rudy sustained a broken




                                             20
nose and head trauma during the fight, despite medical documentation that

mentioned nothing to that effect.

      “Given the discrepancies between the evidence and [Rudy and Susan’s]

statements, the jury reasonably could have found that [Rudy and Susan] w[ere] not

credible.” King, 29 S.W.3d at 564 (concluding that jury could have found appellant not

credible where his story contradicted other testimony and blood evidence). The jury’s

verdict indicates that it so found. And “there [cannot] be any question that, if the jury

were satisfied, from the evidence, that false statements in the case were made by

defendant, or on his behalf, at his instigation, they had the right . . . to regard [such]

false statements . . . as in themselves tending to show guilt.” Wilson v. United States,

162 U.S. 613, 620–21, 16 S. Ct. 895, 898–99 (1896); see Padilla v. State, 326 S.W.3d 195,

201 (Tex. Crim. App. 2010) (quoting Wilson and recognizing jury’s right to disbelieve

appellant’s statements and consider such untruthful statements as evidence of guilt).

The jury could thus take Rudy and Susan’s untruthful statements as proof of Rudy’s

culpability. See Livingston, 739 S.W.2d at 329 (holding evidence sufficient based in part

on defendant’s “unusual and contradictory” story).

      Taking the cumulative effect of all the circumstantial evidence—Rudy’s

opportunity, behavior before the stabbings, flight from the scene, attempts to conceal

evidence, and implausible explanations—the jury did not need to “mere[ly] theoriz[e]

or guess[ ] about the possible meaning of facts and evidence presented.” Hooper,



                                           21
214 S.W.3d at 16. A rational jury could have found beyond a reasonable doubt that

Rudy was the individual who stabbed Chad and Taylor with a knife. See id.

      We overrule Rudy’s sufficiency challenge.

B. Exclusion of Chad’s Hospital Records (Point Two)

      In his second and final point, Rudy claims that the trial court erred by

excluding Chad’s medical records. Rudy argues that the records were admissible under

the rule of optional completeness to “fully underst[an]d or to explain” Chad’s hospital

stay. See Tex. R. Evid. 107. But as the State points out, Rudy waived his optional-

completeness argument at trial.

      At the end of his case-in-chief, Rudy offered Chad’s hospital records as a

stand-alone exhibit to contradict Chad’s testimony about how long he stayed in the

hospital and his condition on the day he gave a statement to law enforcement. 18 The

State objected on hearsay and authentication grounds as well as the fact that the

bottom of each page was cut off. In reply, Rudy invoked the rule of optional

completeness—the rule he relies on now. But when the trial court explained that the

rule of optional completeness did not apply to what could arguably have been

impeachment evidence, Rudy conceded the issue:



      18
        The trial court sustained the State’s initial objections, but—after both sides
closed—it allowed Rudy to make a bill of exception outside the jury’s presence. See
Tex. R. App. P. 33.2.



                                          22
      THE COURT: These records simply are not in admissible format. And
      they’re not optional completeness . . . .

            They’re potential impeachment possibly, but . . . they’re not
      completing a document or a videotape or an audiotape that’s in
      evidence. That’s what optional completeness is.

              [Rudy’s counsel]: Yes, Your Honor. They are – we’ll concede that,
      but . . . we do agree that they’re essential for rebuttal. They do directly
      contradict testimony that was given by –

             THE COURT: They still have to be in admissible format. You
      could . . . impeach a witness with them, or they can be admissible with a
      records affidavit. But right now, they’re hearsay. [Emphasis added.]

Because Rudy conceded that the records did not fall under the rule of optional

completeness, he did not preserve that particular challenge for review. See Tex. R.

App. P. 33.1(a). We overrule Rudy’s second point.

                                  III. Conclusion

      Having overruled Rudy’s two points, we affirm the trial court’s judgments of

conviction.




                                                     /s/ Elizabeth Kerr
                                                     Elizabeth Kerr
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 26, 2021




                                          23